Citation Nr: 0333396	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1945 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Los Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 2001, a statement of the case was issued in March 
2002, and a substantive appeal was received in April 2002.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in September 2002.  On the 
hearing date, he telephoned the RO to cancel the hearing.  He 
did not request a postponement.  See 38 C.F.R. § 20.704(e) 
(2003).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

The Board notes that the RO, in the November 2000 rating 
decision, denied service connection for bilateral hip, 
bilateral knee, bilateral ankle, and low back disabilities 
claimed as secondary to the veteran's service-connected pes 
planus.  The veteran did not initiate or perfect an appeal 
with respect to these issues, and it is not before the Board.  
38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).


REMAND

A review of the record indicates that the veteran has not 
been properly advised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002 & Supp. 
2003)].  The Board notes that the March 2002 statement of the 
case contained only scant information regarding VCAA and did 
not inform the veteran of his and VA's respective 
responsibilities as to obtaining the necessary evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Also, in 
the statement of the case, the RO cited 38 C.F.R. § 3.159, a 
VCAA implementing regulation.  The Board observes, however, 
that 38 C.F.R. § 3.159(b)(1) which afforded claimants a 30-
day response period was recently held to be invalid.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Claimants are 
entitled to a one-year period in which to respond to VCAA 
notice.  Id.  In view of the foregoing, a VCAA letter must be 
sent to the veteran.  The letter must detail the types of 
evidence necessary to establish the claim as well as VA's and 
the veteran's respective responsibilities as to securing that 
evidence.  The letter must also apprise the veteran of his 
right to a one-year response period.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed, and, if 
it is not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




